DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 2 recites “a size of the lattice structure varies such that the lattice structure has different mechanical strengths.” Not clear what are the different mechanical strengths. A strength in tension or stress? The different strengths as not defined by the claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 2, 6, 7, 10, 12, 13, 14, 19 rejected under 35 U.S.C. 103 as being unpatentable over Delair et al (5293811) in view of Wadley et al (9920530).
In regards to claim 1, Delair discloses a flying object (ref. 20 missile), comprising: 
a main body of the flying object (as seen in Fig. 1); and
a control surface configured to control an attitude of the flying object (ref. 22 fin), the control surface being mounted on a rear end part of the main body of the flying object (Fig. 1 aft end of missile), 

while Delair discloses the control surface comprises: a control shaft that is attached to the main body of the flying object (Fig. 1 ref. 27),
Delair does not expressly disclose: 
the control surface comprising: a skin covering an internal space; a lattice structure that is provided in the internal space and supports the skin; the lattice structure is constituted by a plurality of rectangular parallelepiped unit lattices.
Wadley teaches structure ([0020 “leading edges of wings or other airfoil-shaped components”) comprising an outer skin covering an internal area (Fig. 5, [0029]), a lattice structure in the internal area supporting the skin ([0029] “The structural arrangement 100 includes an open-cell, lattice core 102 and an outer, skin or surface layer 104”), the lattice structure is constituted by a plurality of rectangular parallelepiped unit lattices (Fig. 5 comprises plurality of rectangular parallelepiped unit lattices as suggested in Fig. 5 for ref. 102, “The lattice core 102 is suitably constructed from a network of interconnected solid struts 106”, similar to the instant application Fig. 3A for unit lattices).
It would a have been obvious to one ordinary skill in the art at the time of the invention to modify Delai with Wadley by providing the control surface with a skin (ref. 21, 22) covering an internal space (as seen in Fig. 1 ghost lines indicate interior); a lattice structure that is provided in the internal space and supports the skin; the lattice structure is constituted by a plurality of rectangular parallelepiped unit lattices in order to provide the control surface a strong, heat managing support structure during high speed flight. 
In the alternate if Delair as combined does not disclose a parallelepiped unit lattices, it would have been obvious to make the different portions of the unit lattices of a  parallelepiped shape in order to increase strength and fit the lattice to the shape of the fin, as a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

In regards to claim 2, Delair discloses the flying object according to claim 1, but does not expressly disclose: wherein a size of the lattice structure varies such that the lattice structure has different mechanical strengths in one or both of a surface length direction and a surface width direction. However, it would have been obvious to vary the size of the lattice structure such that the lattice structure has different mechanical strengths in one or both of a surface length direction and a surface width direction in order to strength areas which are subject to high stress during flight, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 6, Delair as combined discloses the flying object according to claim 1, wherein the lattice structure partially includes a hollow part (Wadley Fig. 5, space in between ref. 106).

In regards to claim 7, Delair as combined discloses the flying object according to claim 1, wherein the lattice structure partially includes a solid part (Wadley Fig. 5 ref. 106).

In regards to claim 10, Delair as combined discloses the flying object according to claim 1, wherein the control surface is one of a plurality of control surfaces (Delair as seen in Fig. 1) mounted on the rear end part of the main body of the flying object (Delair as seen in Fig. 1).

In regards to claim 12, Delair as combined discloses the flying object according to claim 1, wherein the skin forms an outer cover covering the internal space of the control surface (Wadley as seen in Fig. 5 for ref. 104).

In regards to claim 13, Delair as combined discloses the flying object according to claim 1, wherein the skin forms an outer cover covering the internal space of the control surface (Wadley as seen in Fig. 5 for ref. 104), 
Delair as combined does not expressly disclose: the skin is formed integrally with the lattice structure. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the skin is formed integrally with the lattice structure in order to increase strength, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

In regards to claim 14, Delair as combined discloses the flying object according to claim 13, wherein the skin and the lattice structure contain a ferrous metal material or a nonferrous metal material (Wadley [0024] “utilize cellular and/or lattice-type, metal structural arrangements”).

In regards to claim 19, Delair as combined discloses the flying object according to claim 1, but does not expressly disclose: wherein the lattice structure is three-dimensionally (3D) printed. However, patentability of a product-by-process claim is based on the product itself and does not depend on its method of production. That is, if the product in the product-by-process claim is the same as or obvious from a prior art product, the claim is unpatentable even though the prior art product was made by a different process. Therefore, no weight is given to the process recited in claim 19 of three-dimensionally (3D) printing.







Claim 3, 4 rejected under 35 U.S.C. 103 as being unpatentable over  Delair, Wadley as applied to claim 2 above, and further in view of Alfaro (1827181).
In regards to claim 3, Delair as combined discloses the control surface flying object according to claim 2, but does not expressly disclose as taught by Alfaro: 
wherein: a root part of the lattice structure in the surface length direction has a first of the mechanical strengths (Alfaro page 2 beginning at line 70 discloses the lattice structure at a root portion near fuselage is strengthened by spacing the braces closer together);
another region of the lattice structure in the surface length direction has a second of the mechanical strengths (Alfaro page 2 beginning at line 70 discloses the lattice structure in a length direction has a different strength by increasing the spacing of the braces);
the first of the mechanical strengths is larger than the second of the mechanical strengths (Alfaro page 2 beginning at line 70 discloses the lattice structure at a root portion near fuselage is strengthened, page 2 beginning at line 70 discloses the lattice structure in a length direction has a less strength by increasing the spacing of the braces), 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delair as combined with Alfaro by providing a root part of the lattice structure in the surface length direction has a first of the mechanical strengths; another region of the lattice structure in the surface length direction has a second of the mechanical strengths, and the first of the mechanical strengths is larger than the second of the mechanical strengths in order to strengthen only areas of the lattice stresses may be greatest to optimize weight of the structure. 

In regards to claim 4, Delair discloses the flying object according to claim 2, but does not expressly disclose as taught by Alfaro: wherein: a front edge and a rear edge of the lattice structure in the surface width direction have a first of the mechanical strengths (Alfaro leading edge and trailing edge seen in Fig. 17 supported by braces and beams);
another region of the lattice structure in the surface width direction has a second of the mechanical strengths (Alfaro page 2 beginning at line 70 discloses the lattice structure in a width direction has a different strength by increasing the spacing of braces); and the first of the mechanical strengths is larger than the second of the mechanical strengths (spacing of braces gives different mechanical strengths to the separate areas).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delair as combined with Alfaro by providing a front edge and a rear edge of the lattice structure in the surface width direction have a first of the mechanical strengths, another region of the lattice structure in the surface width direction has a second of the mechanical strengths; and the first of the mechanical strengths is larger than the second of the mechanical strengths in order to strengthen only the areas of the lattice where stresses may be greatest to optimize weight of the structure.


Claim 15 rejected under 35 U.S.C. 103 as being unpatentable over Delair, Wadley as applied to claim 13 above, and further in view of Huskin et al (20100171241).
In regards to claim 15, Delair as combined discloses the flying object according to claim 13, but does not expressly disclose: wherein the skin and the lattice structure are laser sintered.
Huskin teaches using laser sintering in for production of aircraft parts ([0006]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Delair as combined with Huskin by using laser sintering in the forming of the skin and the lattice structure of the aircraft in order to better create different parts.
Alternately; Patentability of a product-by-process claim is based on the product itself and does not depend on its method of production. That is, if the product in the product-by-process claim is the same as or obvious from a prior art product, the claim is unpatentable even though the prior art product was made by a different process. Therefore, no weight is given to the process recited in claim 15 of laser sintering.

Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office.
The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 
       As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP ~ 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642